Citation Nr: 0511956	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  99-25 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for a post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 1942 to November 
1945.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an August 1999 rating action that 
denied a rating in excess of 50 percent for PTSD.  A Notice 
of Disagreement was received in September 1999, and a 
Statement of the Case (SOC) was issued in November 1999.  A 
Substantive Appeal was received in December 1999.

By decision of March 2001, the Board, in pertinent part, 
denied a rating in excess of 50 percent for PTSD.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In October 
2001, the appellant and the VA Secretary filed a Joint Motion 
to Partially Remand and to Stay Further Proceedings (Joint 
Motion).  By October 2001 Order, the Court granted the Joint 
Motion, vacating that portion of the March 2001 Board 
decision that denied a rating in excess of 50 percent for 
PTSD, and remanding that issue to the Board for further 
proceedings consistent with the Joint Motion.  

In June 2002 and March 2003, the Board determined that 
further evidentiary development was warranted in this case, 
and attempted to undertake such development pursuant to the 
provisions of 38 C.F.R. § 19.9 (2002) and Board procedures 
then in effect.  The Board notified the veteran and his 
representative of that development by letters of October 2002 
and May 2003.  However, the the provisions of 38 C.F.R. 
§ 19.9 purporting to confer upon the Board the jurisdiction 
to adjudicate claims on the basis of evidence developed by 
the Board but not reviewed by the RO were later held to be 
invalid.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003)).  Hence, in 
September 2003,  the Board remanded this matter to the RO for 
completion of the actions previously requested, further 
action, and reajudication of the claim.  After completing the 
actions requested, the RO continued the denial of the claim 
on appeal (as reflected in a September 2004 a Supplemental 
SOC (SSOC)), and returned the matter to the Board for further 
appellate consideration.   



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's PTSD is results in occupational and social 
impairment with no more than  reduced reliability and 
productivity due to such symptoms as a depressed affect, 
impairment of memory and concentration at times, disturbances 
of motivation and mood, sleep problems, intrusive thoughts, 
and difficulty in establishing and maintaining effective work 
and social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  The VCAA 
and its implementing regulations include, upon the submission 
of a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the August 1999 rating action, the November 1999 SOC, 
the February 2000 RO letter, the July 2001 rating action, the 
April 2004 RO letter, the September 2004 SSOC, and the 
December 2004 RO letter, the veteran and his representative 
were variously notified of the law and regulations governing 
entitlement to the benefit sought on appeal, the evidence 
that would substantiate his claim, and the evidence that had 
been considered in connection with his appeal.  After each, 
they were given an opportunity to respond.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, the Board notes that the April 2004 RO letter, 
as well as the SOC and SSOC, informed the veteran of what the 
evidence had to show to establish entitlement to the benefit 
he sought; what information or evidence VA still needed from 
him; what evidence VA had retrieved and considered in his 
claim; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  In 
addition, the latter 2004 RO letter specifically informed the 
appellant of the VCAA's requirements, and notified him that 
he could help with his claim by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The RO letter specifically notified 
the veteran to furnish any evidence or information that he 
had in his possession pertaining to his claim.  Accordingly, 
the Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and what evidence will be retrieved 
by VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA;      (3) the 
evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents strictly meeting the VCAA's 
notice requirements were not, nor could they have been, 
provided to the veteran prior to the 1999 rating action on 
appeal, inasmuch as the VCAA was not enacted until late 2000.  
However, the Board finds that any lack of full, pre-
adjudication notice in this case does not prejudice the 
veteran in any way.  

As indicated above, the rating actions, RO letters, SOC, and 
SSOC issued between 1999 and 2004 have repeatedly explained 
to the veteran what was needed to substantiate his claim.  As 
a result of RO development and the Board's September 2003 
Remand, comprehensive documentation, identified below, has 
been associated with the claims file and considered in 
evaluating the veteran's appeal.  The RO most recently 
readjudicated the veteran's claim in September 2004 on the 
basis of all the evidence of record, as reflected in the 
SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board Remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim, to include 
obtaining VA medical records and examination reports up to 
December 2003.  The VA most recently comprehensively examined 
the veteran in May 2003.  In a November 2002 statement, the 
veteran stated that he had received all of his psychiatric 
treatment at a VA medical facility.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.    

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Background

The report of a  July 1998 VA psychiatric examination notes 
that the veteran had been taking care of his ill wife for 
many years; she was housebound, and he gave her daily insulin 
injections.  On mental status examination, the veteran was 
casually dressed and cooperative, attentive, alert, and 
oriented in four spheres.  He showed no obvious psychomotor 
retardation or agitation.  Speech was spontaneous and affect 
somewhat depressed, and he became tearful at the end of the 
interview.  Thought content focused on feeling that he 
deserved increased VA disability compensation, and thought 
processes were coherent.  He did not appear to be responding 
to any internal stimuli.  The examiner noted that he appeared 
to be of average intellectual endowment, had some insight 
into his condition, and knew that prescribed medication was 
useful in helping him control his anger.  Judgment was fair.  
The examiner felt that he was probably capable of handling 
and managing his funds.  The diagnosis was chronic, severe 
PTSD, and a Global Assessment of Functioning (GAF) score of 
45 was assigned.

On September 1999 VA examination, the veteran was noted to be 
working in the security business on a full-time basis.

In November 2000, a VA physician stated that the veteran was 
employed as a security guard, but that employment was a 
hardship for him due to medical problems noted as PTSD, 
anxiety, bladder cancer, degenerative joint disease, and 
vertigo.  The doctor noted that the veteran reported problems 
with superiors which might be related to his PTSD and 
anxiety.

The report of a  June 2001 VA psychiatric examination notes 
that the veteran's wife was then in a nursing home.  The 
veteran seemed very much preoccupied with her situation, 
feeling remorseful and guilty that his psychiatric problems 
over the years had caused him to mistreat her by his violent, 
threatening, and emotional outbursts.  The examiner noted 
that the veteran wascurrently employed as a security guard.  
He complained of problems with nightmares, flashbacks, and 
violence.  On mental status examination, the veteran was 
oriented in three spheres.  He seemed to have some memory 
problems and poor concentration.  There were no delusions or 
hallucinations.  Thought processes seemed to be organized.  
He had severe guilt feelings about surviving World War II and 
especially about treating his wife violently because of his 
PTSD symptoms.  He denied suicidal or homicidal ideation.  
The examiner noted that the veteran felt emotionally fatigued 
and had trouble making friends.  He stated that he still had 
nightmares and intrusive thoughts and did not like crowds.  
Speech was normal, and eye contact fair.  Insight and 
judgment were adequate.  The diagnosis was chronic, delayed 
PTSD, and a GAF score of 50 was assigned.

During a May 2003 VA psychiatric examination, the veteran 
stated that, at the age of 87, he was no longer able to work.  
He reported that he was not currently receiving any 
psychiatric treatment or taking any psychotropic medications.  
He had no current suicidal thoughts or true psychotic 
symptoms, and had never had a major depressive episode.  
Reportedly, he neverneglected his personal hygiene or 
appearance, and the examiner noted that his grooming was 
adequate.  He reported sleep problems related to his PTSD.  
He had no problems with impaired judgment, other than past 
anger with supervisors.  He had clear PTSD problems that had 
affected him over the years.  Eye contact was adequate.  He 
was cooperative, attentive, alert, and oriented in three 
spheres.  There was no obvious psychomotor retardation or 
agitation.  Speech was spontaneous, and affect serious.   He 
became tearful when discussing his wife's situation in a 
nursing home.  Thought content centered on memories of dead 
soldiers he carried as a litter-bearer in World War II.  
There were no delusional features.  He did not appear to be 
responding to internal stimuli, such as auditory 
hallucinations.  There was no memory loss, and thought 
processes were coherent.  The examiner noted that he appeared 
to be of perhaps average intellectual endowment.  Insight was 
fair, and judgment good.  He was felt to be capable of 
managing his funds.  The diagnosis was chronic PTSD, and a 
GAF score of 40 was assigned.  The examiner noted that the 
veteran still had intrusive thoughts about the wounded and 
dead that he saw in World War II.    

III.  Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  Separate 
diagnostic codes (DCs) identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.        38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.        See generally, 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 
Furthermore, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the veteran was granted service connection for 
an anxiety reaction by rating action of March 1949, and a 
noncompensable rating was assigned from December 31, 1947.  
By rating action of December 1949, a 10 percent rating was 
assigned from June 27, 1949.  By rating action of January 
1964, a 30 percent rating was assigned from November 26, 
1963.  By rating action of March 1967, a            50 
percent rating was assigned from November 22, 1966 under the 
provisions of 38 C.F.R. § 4.130, DC 9400.   By rating action 
of April 1970, a 70 percent rating was assigned from March 
19, 1970.  By rating action of August 1982, a 100 percent 
rating was assigned from May 10, 1982.  By rating action of 
March 1985, a            70 percent rating was assigned from 
April 1, 1985.  By rating action of March 1986, a 50 percent 
rating was assigned from November 22, 1986.  By rating action 
of August 1999, the description of the veteran's service-
connected psychiatric disability was changed to PTSD and 
evaluated under the provisions of 38 C.F.R. § 4.132, DC 9411. 

The current criteria for evaluating psychiatric disability 
other than eating disorders are set forth in a general rating 
formula.  Pursuant to that formula, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly-
learned material, and forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives or his 
own name or occupation.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that a rating in excess of 50 
percent for PTSD is not warranted.  The record reflects that 
the veteran's PTSD is manifested, primarily, by depressed 
affect, impairment of memory and concentration at times, 
disturbances of motivation and mood, sleep problems, 
intrusive thoughts, and difficulty in establishing and 
maintaining effective work and social relationships.  These 
symptoms reflect a psychiatric disability picture which 
results in occupational and social impairment with reduced 
reliability and productivity, consistent with he current 50 
percent rating.  The evidence simply does not establish that 
the criteria for  the assignment of at least the next higher, 
70 percent rating, are met.

Although the veteran's affect was somewhat depressed on 1998 
VA examination, speech was spontaneous, thought processes 
coherent, and judgment fair, and he had some insight.  
Moreover, he took responsibility for the care of his disabled 
and housebound wife, and knew that prescribed medication was 
useful in helping him control his anger.  In 1999, the 
veteran was noted to be working in the security business on a 
full-time basis.  In 2000, a VA physician stated that 
employment as a security guard was a hardship for the 
veteran, but that was due to a combination of PTSD, anxiety, 
bladder cancer, degenerative joint disease, and vertigo, and 
was thus not solely the result of psychiatric impairment.  

Although the veteran had some memory problems, poor 
concentration, nightmares, intrusive thoughts, and guilt 
feelings, and felt emotionally fatigued on 2001 VA 
examination, he continued to be employed as a security guard, 
and his thought processes were organized.  Moreover, speech 
was normal, eye contact fair, and insight and judgment 
adequate, and there were no delusions, hallucinations, or 
suicidal or homicidal ideation.  

On 2003 VA examination it was noted that the veteran was no 
longer able to work at the age of 87, but there was no 
indication that this was due to his service-connected PTSD; 
significantly, he was not currently receiving any psychiatric 
treatment or taking any psychotropic medications.  Although 
the veteran reported sleep problems, still had intrusive 
thoughts about wartime wounded and dead, and became tearful 
when discussing his wife's situation in a nursing home, he 
had no current suicidal thoughts or true psychotic symptoms, 
and was noted never to have neglected his personal hygiene or 
appearance.   He had no problems with impaired judgment other 
than past anger with supervisors, and eye contact was 
adequate, speech spontaneous, and affect serious.  Moreover, 
there were no delusional features, auditory hallucinations, 
or memory loss, and thought processes were coherent, insight 
fair, and judgment good.           

The Board also points out that the GAF scores assigned 
provide no basis for assignment of any higher disability 
rating for the veteran's PTSD.  According to the 4th Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a GAF score 
is a scale reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 
38 C.F.R. § 4.126(a).  

In this case, GAF scores of 45, 50, and 40 were assigned in 
connection with 1998, 2001, and 2003 VA examinations, 
respectively.  According to DSM-IV, GAF scores between 31 and 
40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., a depressed man avoids friends, neglects family, and 
is unable to work).  GAF scores between 41 and 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job).  

While the GAF of 40 suggests an even greater level of 
impairment than is contemplated by the current 50 percent 
rating, the veteran has not manifested any of the symptoms 
indicative of this level of impairment-indeed, no impairment 
in reality testing or communication has been shown.  The 
scores of 45 and 50, on their face, appear more consistent 
with the veteran's current level of disability; however, the 
Board again notes that the veteran has manifested none of 
symptoms typically considered indicative of that level of 
impairment, to include suicidal ideation, severe obssessional 
rituals, or frequent shoplifting.  Simply stated, when 
considered in light of the actual symptoms demonstrated, none 
of the assigned GAF scores provides a basis, alone, for 
assignment of any higher rating for the veteran's service-
connected psychiatric disability.

As documented above, the actual medical evidence reflecting 
reported symptoms and manifestations from 1998 to 2003 
reflects a level of impairment consistent with the current 50 
percent rating.  That evidence does not demonstrate  at least 
the level of impairment that would warrant the next higher, 
70 percent rating, that is, occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or the complete inability to establish and maintain 
effective relationships.  As the criteria for at least the 
next higher, 70 percent rating are not met, it logically 
follows that the criteria for an even higher rating (i.e., 
100 percent) likewise are not met.

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 50 percent for PTSD must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App.  49, 53-
56 (1990).


ORDER

A rating in excess of 50 percent for PTSD is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


